Citation Nr: 1200061	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability other than pes planus with plantar fasciitis, to include hallux valgus (bunions) and hallux rigidus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for bilateral bunions as new and material evidence had not been received.

In December 2008, the Board denied the petition to reopen the claim for service connection for bilateral hallux valgus as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In an April 2010 Memorandum Decision, the Court vacated the Board's December 2008 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In February 2011, the Board granted the petition to reopen the claim for service connection for bilateral hallux valgus and remanded the underlying claim for further development.  The Veteran appealed the Board's decision to the Court.

In April 2011, the Court vacated the Board's February 2011 decision and remanded the case for readjudication in compliance with directives specified in an April 2011 Joint Motion filed by counsel for the Veteran and VA.

The basis of the Joint Motion was that the Board had not adjudicated a claim for service connection for bilateral pes planus as directed by the Court in its April 2010 decision.  However, service connection for bilateral pes planus with plantar fasciitis was granted by a Decision Review Officer in a November 2006 decision.  Therefore, the full benefit sought by the Veteran with regard to service connection for pes planus has been granted and further discussion as to this matter is unnecessary.
The Board initially denied entitlement to service connection for bilateral hallux valgus in a December 1984 decision.  The Veteran attempted to reopen his claim for service connection for this disability in December 1999, October 2000, and April 2004.  The RO denied his petitions to reopen in July 2000, May 2001, and August 2004 rating decisions, respectively.  These previous decisions did not consider whether service connection was warranted for the Veteran's currently diagnosed bilateral hallux rigidus.

The current claim for service connection for a bilateral foot disability is based on a diagnosis not considered in the previous decisions.  The current claim for service connection for a bilateral foot disability is, therefore, adjudicated on the merits without the need for new and material evidence to reopen.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on distinct diagnoses. 

In a December 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran raised the issues of whether new and material evidence has been received to reopen claims for service connection for lower back and bilateral leg disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr. Nicholson, 21 Vet. App. 303, 311 (2007).

Medical records reflect that the Veteran has been diagnosed as having various bilateral foot disabilities other than pes planus with plantar fasciitis.  For example, VA examination reports dated in October 2006 and August 2011 indicated diagnoses of bilateral hallux valgus with associated metatarsophalangeal joint osteoarthritis and bilateral hallus rigidus (i.e. degenerative joint disease of the first metatarsophalangeal joint).  

The Veteran's service treatment records reveal that a bilateral foot abnormality (i.e. hallux valgus) was noted on the April 1979 examination when he was accepted for active service.  Because a bilateral foot disability was noted at the time of examination, entrance, and enrollment, the presumption of soundness did not attach with regard to the diagnosed hallux valgus.  See 38 U.S.C.A. § 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011).

Service treatment records also reflect that the Veteran was treated on numerous occasions in service between April 1981 and February 1983 for, among other things, bilateral foot pain, tenderness, and angulation and limitation of motion of the great toes.  Diagnoses of bilateral hallux valgus were provided.

The October 2006 VA examination report includes an opinion that the bilateral hallux valgus deformities were pre-existing in nature and were not caused by or a result of trauma while in service.  Furthermore, the disability was not aggravated beyond a normal progression with the Veteran's associated activities in service.  No further explanation or reasoning for this opinion was provided.  The physician who conducted the August 2011 VA examination also opined that the Veteran's bilateral hallux valgus was a pre-service condition which was occasionally symptomatic.  Although he was seen on several occasions in service for foot problems, there was no objective evidence that the disability had been aggravated during service.  The examiner did not provide any further explanation or reasoning for this opinion.

The October 2006 and August 2011 opinions that the bilateral hallux valgus was not aggravated by service beyond normal progression are inadequate because they are unaccompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

A July 2011 VA historical note and addendum reflect that the Veteran may have applied for Social Security Administration disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 109-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to get Social Security Administration records when there is no evidence that they are relevant).  The medical records related to any Social Security Administration disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

If these records are unavailable, this must also be documented in the claims file and the Veteran shall be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

2.  After any evidence received from Social Security Administration has been associated with the Veteran's claims file, the RO/AMC will ask the examiner who conducted the August 2011 VA examination to review the claims file, including this Remand, and provide an opinion as to whether the current bilateral foot disabilities, other than  pes planus with plantar fasciitis, were incurred or aggravated in service.  

The examiner shall opine as to whether the Veteran's current bilateral hallux valgus was aggravated in service beyond the normal progression of the disease.

The examiner shall also opine as to whether it is at least as likely as not that any current bilateral foot disability, other than pes planus with plantar fasciitis and hallux valgus, had its onset in service or in the year immediately following service, is related to the Veteran's in-service foot problems, or is otherwise the result of a disease or injury in service.

The examiner shall also opine as to whether it is at least as likely as not that any current bilateral foot disability, other than pes planus with plantar fasciitis and hallux valgus, was either (a) caused (in whole or in part) or (b) aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected bilateral pes planus with plantar fasciitis or his bilateral hallux valgus.

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's foot problems in service and his competent reports as to the onset and continuity of foot symptomatology since service.  The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a continuity of symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the August 2011 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




